Citation Nr: 1102890	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-41 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to waiver of recovery of pension benefits in the 
calculated amount of $16,224.27, to include the validity of the 
debt. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and G.M.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to September 
1974.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from decisions of the Pension 
Management Center at the Department of Veterans Affairs 
(hereinafter VA) Regional Office in St. Paul, Minnesota, 
(hereinafter RO).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a conclusion 
that the Veteran and his spouse were estranged at the time the 
Veteran's pension benefits were reduced and ultimately terminated 
based on the inclusion of her income as countable for the 
purposes of the Veteran's eligibility for pension benefits.  

2.  The Veteran was granted entitlement to pension benefits, to 
include aid and attendance benefits, by a June 2005 rating 
decision; by letters dated in August 2005 and December 2005, the 
Veteran was informed that his pension award was based on his 
income, and that it was his responsibility to notify the RO if 
his income had changed, to include that earned by his spouse. 

3.  While the Veteran reported that he was separated in a 
statement received in March 2007, he reported in a June 2007 
communication with the RO that he and his wife had not separated.    

4.  On a VA Form 21-0517 received in January 2008, the Veteran 
reported that he was married but separated and that he had 
contributed financially to her support; he also reported on this 
form that his spouse earned increased income of 14,400 in 2007. 

5.  In July 2008, the Veteran was informed that because the 
Veteran's spouse's increased income was countable in determining 
whether his income exceeded eligibility requirements for pension 
benefits, his pension award would be reduced effective from 
January 2007 and terminated effective from September 2007.   

6.  The preponderance of the evidence is against a conclusion 
that the Veteran was estranged from his spouse in 2007.  

7.  The fault of the Veteran to timely report the increased 
income of his spouse in 2007 resulted in an overpayment of VA 
pension benefits in the amount of $16,224.27.   

8.  A Financial Status Report received in August 2008 listed 
monthly income of $728.00 and monthly expenses of $850.00; the 
Veteran reported therein that he was married but he did not 
report his spouse's income.  

9.  The Veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question. 

10.  The Veteran was at fault in the creation of the overpayment 
in question by failing to submit timely and complete information 
as to his spouse's increased income in 2007.   

11.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment would result in unjust 
enrichment of the Veteran inasmuch as he accepted benefits to 
which he was not entitled.

12.  Repayment of the debt would not deprive the Veteran of the 
basic necessities of life, or otherwise defeat the purpose of the 
VA pension program.


CONCLUSIONS OF LAW

1.  The income of the Veteran's spouse in 2007 was countable for 
pension purposes, and the reduction and ultimate termination of 
the Veteran's pension benefits based upon the spouse's countable 
income was proper.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.21, 3.23, 3.60, 3.271, 3.272 (2010).

2.  The overpayment of VA pension benefits in the amount of 
$16,224.27 was not the result of fraud, misrepresentation or bad 
faith on part of the appellant, and it would not be against the 
principles of equity and good conscience to recover the amount of 
the overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  However, the United States Court of Appeals 
for Veterans Claims has held that the VCAA is not applicable to 
cases involving waiver of indebtedness.  See Barger v. Principi, 
16 Vet. App. 132 (2002).  Nevertheless, the RO informed the 
Veteran of the information and evidence needed to prevail in his 
claims by letters dated in September 2008, October 2008, and 
November 2008.  Further, in a statement of the case dated in 
January 2009, RO advised the Veteran of the legal criteria 
governing the countable income issue on appeal, to include 
reference to pertinent statutes and regulations.  The legal 
criteria with respect to the desire of the Veteran for a waiver 
of the indebtedness in question were provided to the Veteran in a 
November 2009 statement of the case.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence for his claim, to include affording him the 
opportunity for a hearing which occurred in May 2010.  All 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims files, and 
he has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair disposition 
of this appeal.  Accordingly, it is not prejudicial to the 
Veteran to issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Legal Criteria/Analysis

The Veteran was granted entitlement to pension benefits, to 
include aid and attendance benefits, by a June 2005 rating 
decision.  By letters dated in August 2005 and December 2005, the 
Veteran was informed that his pension award was based on his 
income, and that it was his responsibility to notify the RO if 
his income had changed, to include that earned by his spouse.  
The Veteran reported that his spouse received $4,320 in annual 
income on an Improved Pension Eligibility Verification Report (VA 
Form 21-0517-1) received in June 2005.   

In a statement received at the RO in March 2007, the Veteran 
requested that his wife and sons be dropped as his dependents, 
and indicated that he was no longer providing for their support 
due to a recent separation.  However, a Report of Contact dated 
in June 2007 indicates the Veteran informed the RO that he and 
his wife were not separated and that his children and wife were 
living with him.  The Veteran reported therein that his wife had 
$3,300 in income.  The Veteran listed his marital status on an 
Improved Pension Eligibility Verification Report (hereinafter VA 
Form 21-0517) received in January 2008 as married but separated 
which would "depend on if I have to repair something on house."  
He indicated on this report that he contributed $400 to $500 to 
his spouse's support during 2007 and noted therein that his wife 
made $14,400 in 2007.    

Pension is a benefit payable by VA to Veterans of a period of war 
because of disability.  Basic entitlement to such pension exists 
if, among other things, the Veteran's income is not in excess of 
the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 
3.23(a), (b), (d)(4).  The MAPR is published in Appendix B of VA 
Manual M21-1 and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

In determining annual income, all payments of any kind or from 
any source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included except 
for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  The income of a 
dependent spouse must be included as the Veteran's countable 
income for VA pension purposes.  38 C.F.R. § 3.23(d)(4).  Unless 
a Veteran and his or her spouse who live apart are also 
estranged, and the Veteran is not contributing reasonably to the 
spouse's support, the Veteran's spouse is a dependent.  38 C.F.R. 
§ 3.23(d).  See also 38 C.F.R. § 3.60 ("a person shall be 
considered as living with his or her spouse even though they 
reside apart unless they are estranged.").  The Veterans 
Benefits Manual defines a couple as "estranged" if they live 
apart because of marital discord. M21-1, Part IV, 16.26 (b)(5).

In July 2008, the Veteran was notified that as a result of the 
reported $14,400 in income for his spouse in 2007, the Veteran's 
income was in excess of the MAPR, and that his pension award 
would be reduced effective from January 2007 and terminated 
effective from September 2007.  Also in that month, the Veteran 
reported that he and his wife were separated in March 2007 but 
that he and his wife had planned to get together but that was 
prevented because his house burned down.  Further correspondence 
from the Veteran received in September 2008 showed the Veteran 
reporting that he and his wife did not stay at the same address. 

The Veteran, to include in sworn testimony to the undersigned, 
has stated that his spouse's income from 2007 should not be 
countable because he was separated from her during that year.  He 
testified that he was living apart from her in an apartment  for 
which he signed a lease.  In this regard, a November 2008 
statement from an assistant manager with an apartment complex 
indicated that the Veteran had been a resident at this complex 
since July 31, 2008, and the only occupant of his apartment.  
However, this statement provides no support for the assertion 
that the Veteran lived apart from his spouse during the year in 
question, 2007.  The Veteran's spouse in question testified to 
the undersigned that she was "formally" separated from the 
Veteran's spouse from March of 2007, at which time she reported 
the Veteran moved to a separate residence and she stayed with the 
children in the residence she had been sharing with the Veteran.   

Turning to an analysis of the Veteran's claim, while its meaning 
is not entirely clear, the statement of the Veteran on his VA 
Form 21-0517 received in January 2008 to the effect that his 
"separation" depended on whether he had to make house repairs 
does not support the notion of a complete marital discord.  Also, 
the Veteran indicated in a July 2008 statement that the only 
thing that prevented him from reconciling with his wife was the 
fact that his house burned down.  As such, and given the 
communication from the Veteran to the RO in June 2007 that he was 
not separated from his wife, the weight of the evidence is 
against a conclusion that the Veteran and his spouse were 
"estranged" in 2007 as defined by VA manual provisions.  Such 
contemporaneous documents and statements have much greater 
probative value than the assertions and testimony made after the 
facts in question by the Veteran, which were made in 
contemplation of the payment of monetary benefits.    

Just as significantly, the Veteran admitted in sworn testimony to 
the undersigned that he had tried to support his family as best a 
possible at the time of the reported separation, and he reported 
on his VA Form 21-0517 received in January 2008 that he 
contributed as much as $500 to his spouse's support during 2007.  
As such, she  qualified under the law as a dependent spouse 
during the time in question.  38 C.F.R. § 3.23(d)(1).  The law 
regarding countable versus excludable income is clear.  The 
income of a dependent spouse must be included as the Veteran's 
countable income for VA pension purposes.  38 C.F.R. § 
3.23(d)(4).  Indeed, the requirement that separated spouses be 
estranged for a dependency to be eliminated was designed to 
prevent Veterans and their spouses from electing to live apart 
for the purpose of maximizing VA benefits by excluding the 
spouse's income.  See 38 C.F.R. § 3.60.  As such, the Board finds 
that the RO was correct in reducing the Veteran's pension 
benefits by virtue of the inclusion of his spouse's income of 
$14,400 for 2007.  The reduction of the Veteran's pension 
benefits based upon countable income for his spouse was proper, 
and the Veteran's challenge to the reduction of his disability 
pension benefits is denied.

Having found that the debt in question was validly created, the 
Board will now address the Veteran's request for a waiver of 
recovery of this debt.  

Those entitled to pension must notify VA of any material change 
or expected change in income which would affect entitlement to 
receive, or the rate of, the benefit being paid.  The notice must 
be made when the recipient acquires knowledge that he will begin 
to receive additional income.  38 C.F.R. § 3.660(a)(1).

As indicated, the Veteran was granted entitlement to pension 
benefits, to include aid and attendance, by a June 2005 rating 
decision.  This award was base on a VA Form 21-0517-1 received in 
June 2005 that included annual income from his spouse of $4,320.  
Again, by letters dated in August 2005 and December 2005, the 
Veteran was informed that his pension award was based on his 
income, and that it was his responsibility to notify the RO if 
his income had changed, to include that earned by his spouse.  

As a result of the reduction in his pension award as discussed 
above, the Veteran was notified by the Debt Management Center 
that an overpayment of pension benefits in the amount of 
$16,224.27 had been created.  The Veteran requested a waiver of 
recovery of the overpayment in question, essentially on the basis 
that he did everything he was "supposed to do" in connection 
with reporting the income of his spouse, and that collection of 
the overpayment would result in undue financial hardship.  A 
Financial Status Report submitted in August 2008 showed the 
Veteran reporting net monthly income of $728 and monthly expenses 
of $850.  He noted that he was married but did not report his 
spouse's income.  

The RO's Committee on Waivers and Compromises (hereinafter 
Committee) notified the Veteran in September 2008 that it denied 
the Veteran's waiver request.  The Committee found that the 
Veteran did not engage in fraud, misrepresentation or bad faith 
in the creation of the debt.  It did find fault on the part of 
the Veteran in not timely reporting his spouse wages received 
from January 2007, noting that in the initial award letter and 
all subsequent letters, the Veteran was informed that all sources 
of family income had to be reported.  The Committee found that 
financial hardship was not demonstrated, and noted that the 
Veteran failed to report his spouse's income and did not state 
that she was no longer providing family income.  It was concluded 
by the Committee that there was evidence of unjust enrichment on 
the part of the Veteran and that failure to make restitution 
would result in unfair gain to the Veteran; as such, the 
Committee denied the Veteran's request for a waiver.  The 
Committee provided the Veteran with his procedural and appellate 
rights.    

The Committee did not find that the Veteran engaged in fraud, 
misrepresentation, or bad faith.  Therefore, waiver is not 
precluded under the provisions set forth in 38 U.S.C.A. § 
5302(a).  However, to dispose of this matter on appeal, the Board 
must determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 
1.963(a), 1.965(a). 

The controlling legal criteria provide that the standard of 
"equity and good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the Government's 
rights.  38 C.F.R. § 1.965(a).  In making such a determination, 
consideration will be given to elements which include the degree 
of fault of the debtor; a balancing of fault between the debtor 
and VA; whether recovery of the overpayment would cause undue 
financial hardship to the debtor, or result in unjust enrichment; 
and whether repayment of the debt would defeat the purpose for 
which it was intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965. 

The calculations used by the RO in determining the debt in 
question have not been challenged by the Veteran.  Thus, because 
the Veteran's degree of fault in the creation of the indebtedness 
rather than the validity of the indebtedness itself is at issue 
with respect to this waiver request, and because the review the 
Board conducted above of the actions of the RO in connection with 
the creation of the debt at issue resulted in the conclusion that 
it was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 

As indicated above, the notices that accompanied the Veteran's 
pension award informed him of his duty to report any changes in 
income, and it was the Veteran's failure to timely supply the 
information as to the increase in his spouse's earnings to  
$14,400 in 2007 that created the overpayment in question.  As 
such, the actions (or inaction) by VA in creation of the debt did 
not amount to sole administrative error.  The controlling legal 
authority provides that sole administrative error connotes a 
situation in which a claimant neither had knowledge of nor should 
have been aware of the erroneous award.  Further, neither the 
claimant's actions nor his failure to act must have contributed 
to payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10); 38 C.F.R. § 3.500(b)(2).  As the Veteran knew or 
should have known that the amount of his VA pension benefits was 
dependent on the level of his family income, the Board finds that 
the indebtedness at issue was not created solely as a result of 
administrative error. 

From the Veteran's testimony, it does not appear that he was 
unaware of his duty to supply VA with the change in income of his 
spouse in a timely fashion.  To the extent that he may 
nonetheless have not fully understood the requirement to report 
changes in his family income prior to creation of the debt in 
question, the Board observes that even if the Veteran did not 
fully "understand" the instructions from VA, persons dealing 
with the Government are charged with knowledge of federal 
statutes and lawfully promulgated agency regulations "regardless 
of actual knowledge of what is in the [r]egulations or of the 
hardship resulting from innocent ignorance."  See Morris v 
Derwinski, 1 Vet. App. 260, 265 (1991) [citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 
10 (1947)].  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration should 
be given to whether collection of the indebtedness would deprive 
the debtor or his family of the basic necessities.  While the 
Veteran reported monthly expenses that exceed income, some of the 
expenses appear inflated and/or reflective of an indifference to 
the debt owed VA, (incurring a $2000+ debt for a "Fresh 
Start").  As such, even giving the Veteran the benefit of the 
doubt that he did not report his spouse's income on his August 
2008 Financial Status Report (which was the basis for the 
Committee's conclusion that financial hardship had not been 
demonstrated) because he is now permanently estranged from her, 
the Board finds that recovery of the overpayment would not result 
in undue financial hardship on the Veteran and deprive him of the 
basic necessities of life.  On the other hand, the Veteran was in 
receipt of VA pension benefits at a time he was not entitled to 
them, and to this extent, he was unjustly enriched by the amount 
of the overpayment.  

A review of the other elements pertaining to the principles of 
equity and good conscience, as set forth by 38 C.F.R. § 1.965(a), 
does not persuade the Board that the Government should forego its 
right to collection of the indebtedness in this instance.  The 
Board finds that recovery of the overpayment would not defeat the 
purpose of the VA pension program, as payment of these benefits 
are, by law, dependent on the Veteran's family's level of income, 
to include that from this spouse.  Additionally, there is no 
evidence that the Veteran relinquished a valuable right or 
incurred any legal obligations resulting from reliance on VA 
benefits. 

In short, the facts of this case do not demonstrate that recovery 
of the overpayment would be against the principles of equity and 
good conscience.  38 C.F.R. §§ 1.963, 1.965.  Thus, the Board 
concludes that the preponderance of the evidence is against 
entitlement to a waiver of recovery of the overpayment of VA 
pension benefits at issue in this appeal, and that the evidence 
of record is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107.


ORDER

The reduction of the Veteran's pension benefits based upon 
countable income for his spouse was proper, and the Veteran's 
challenge to the reduction of his disability pension benefits is 
denied.

Entitlement to waiver or recovery of an overpayment of pension 
benefits in the calculated amount of $16,224.27 is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


